BAUM, Senior Judge
(concurring):
I agree with Judge Edwards that if the specifications are interpreted as alleging attempts to violate Article 92, Uniform Code of Military Justice, or Article 1151, U. S. Navy Regulations, 1973, then the elements would include the specific intent to violate Article 92 or Article 1151, as the case may be, and the judge would be required to explain this to the accused and elicit answers that show the accused had knowledge of and the specific intent to violate the articles. The judge did not do this in the instant case, leaving us with a deficient plea providence inquiry that requires reversal, under the interpretation given the specifications by Judge Edwards. I view the allegations differently but reach the same result.
The charge alleges a violation of Article 80, UCMJ, which is the charge for attempts, but the specifications state that appellant violated a lawful general regulation, to wit: Article 1151, U. S. Navy Regulations, 1973. As worded these specifications, in my view, allege violations of Article 92, which are consummated offenses, rather than attempts under Article 80.1 I reach this conclusion in spite of the fact that the operative acts alleged are attempts to possess controlled substances. As I read subparagraph 1 of Article 1151, U. S. Navy Regulations, 1973 an attempt to possess a controlled substance would constitute a violation of that Article.
Subparagraph 1 of Article 1151 states that:
All personnel shall endeavor to prevent and eliminate the unauthorized use of marijuana, narcotics, and other controlled substances within the naval service.
*515Attempting to possess a controlled substance is the logical opposite of endeavoring to “prevent and eliminate” the unauthorized use of such a substance and, accordingly, in my view an attempt to possess would in itself thereby constitute a violation of Article 1151, U. S. Navy Regulations, 1973. The judge, however, did not explain the offenses in this manner during the providence inquiry and, therefore, I also find the inquiry deficient under my interpretation of the offenses alleged. Accordingly, I concur with the action setting the findings of guilty aside and returning the record for a rehearing.
As Judge Edwards points out, this case highlights the problems that can arise from careless drafting of specifications and less than complete explanations and inquiries by the military judge. If it was desired in this case to allege attempts under Article 80, UCMJ, I believe the problems encountered could have been avoided by drafting the specifications along the following lines:
In that Lance Corporal Steve Silvas, U. S. Marine Corps, Headquarters and Service Company, Infantry Training School, Marine Corps Base, Camp Pendleton, California did at Marine Corps Base, Camp Pendleton, California on or about 17 May 1979, attempt to wrongfully possess 0.399 grams, more or less, of methamphetamine, the possession of which would be a violation of Article 1151, U. S. Navy Regulations, 1973, by having in his possession at Marine Corps Base, Camp Pendleton, California on or about 17 May 1979, 0.399 grams, more or less, of a powder which he believed to be methamphetamine.
If the specifications had been drawn in this manner there would have been no requirement for appellant to have had knowledge of Article 92, UCMJ, or Article 1151, U. S. Navy Regulations or to have entertained the specific intent to violate these articles.

. Of course, “[njeither the designation of a wrong article nor the failure to designate any article is ordinarily material, provided the specification alleges an offense of which courts-martial have jurisdiction.” Paragraph 27, Manual for Courts-Martial, 1969 (Rev.). See also United States v. Olson, 7 U.S.C.M.A. 460, 22 C.M.R. 250 (1957); United States v. Deller, 3 U.S.C.M.A. 409, 12 C.M.R. 165 (1953); United States v. Sell, 3 U.S.C.M.A. 202, 11 C.M.R. 202 (1953).